TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-17-00528-CV



                            Ava Sue Anderson Vercher, Appellant

                                                v.

                                  Trimmings, Inc., Appellee


             FROM THE COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
           NO. 86,041, THE HONORABLE JEANNE PARKER, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant’s brief was originally due on March 1, 2018. After this Court granted

multiple motions requesting an extension of time to file her brief, appellant’s brief was due July

31, 2018. In granting the most recent extension, this Court advised appellant that no further

extensions would be granted. To date, the brief has not been tendered for filing and is overdue.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                             __________________________________________
                                             Bob Pemberton, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed for Want of Prosecution

Filed: August 14, 2018